                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:20-CR-00249-RJC-DCK
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 ANTHONY TOMMY FOSTER (1)                   )
                                            )

         THIS MATTER is before the Court upon the defendant’s Motion for

Judgment of Acquittal pursuant to Rule 29(a) of the Federal Rules of Criminal

Procedure, (Doc. No. 99), and the government’s response in opposition, (Doc. No.

100).

         In the instant motion, the defendant challenges the jury’s verdict claiming

there was insufficient evidence to convict him under 21 U.S.C. §§ 841(a)(1) and 846.

(Doc. No. 99 at 1). “In reviewing the sufficiency of the evidence following a

conviction, the court is to construe the evidence in the light most favorable to the

government, assuming its credibility, and drawing all favorable inferences from it,

and will sustain the jury’s verdict if any rational trier of fact could have found the

essential elements of the crime charged beyond a reasonable doubt.” United States

v. Penniegraft, 641 F.3d 566, 571-72 (4th Cir. 2011) (citing Jackson v. Virginia, 443

U.S. 307, 319, (1979) and United States v. Lomax, 293 F.3d 701, 705 (4th Cir.

2002)).

         First, the motion is untimely. Rule 29(a) provides for a defendant’s motion

for judgment of acquittal after the close of the government’s case, but before




        Case 3:20-cr-00249-RJC-DCK Document 101 Filed 12/16/20 Page 1 of 2
              submission to the jury. Here, the defendant made an oral motion at the close of the

              government’s case, which the Court denied. When the defendant did not present

              any evidence, the case was submitted to the jury. The guilty verdict was returned

              on December 9, 2020, (Doc. No. 97), and the instant motion was filed December 10,

              (Doc. No. 99). Therefore, it will be dismissed as untimely.

                      Even if the Court were to consider the merits of the post-verdict motion, as

              provided in Rule 29(c)(1), the Court would deny it. The summary of facts in the

              government’s response, (Doc. No. 100 at 1-3), is consistent with the trial evidence

              and sufficient to support the jury’s verdict on each count.

                      IT IS, THEREFORE, ORDERED that the defendant’s Motion for a Judgment

              of Acquittal, (Doc. No. 99), is DISMISSED.

Signed: December 15, 2020




                                                         2

                     Case 3:20-cr-00249-RJC-DCK Document 101 Filed 12/16/20 Page 2 of 2
